UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1408


FORREST SATTERFIELD,

                        Plaintiff – Appellant,
          and

JOAN MOORE,

                        Plaintiff,

          v.

JOHNNIE NEWTON; TONYA     NEWTON; NANCY     CHAPMAN, EEOC; AVA
MORROW, EEOC; REUBEN      DANIELS, JR.,     EEOC; PAT MCCORY,
Governor,

                        Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00016-MR-DLH)


Submitted:    July 24, 2014                    Decided: July 28, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Forrest Satterfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Forrest     Satterfield         seeks        to    appeal     the    district

court’s order dismissing his action under Title VII of the Civil

Rights Act of 1964 for failure to state a claim.                         We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely   filing   of    a   notice     of       appeal    in    a   civil      case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   January   24,     2014.     The    notice       of        appeal    was    filed       on

April 24,   2014.      Because   Satterfield         failed         to   file   a     timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3